Exhibit 10.3

 

SAMPLE FORM OF RESTRICTED STOCK AWARD

 

SL GREEN REALTY CORP.

 

2005 STOCK OPTION AND INCENTIVE PLAN

 

RESTRICTED STOCK AWARD AGREEMENT

 

AGREEMENT by and between SL Green Realty Corp., a Maryland corporation (the
“Company”) and                       (the “Grantee”), dated as of the    day of
          , 200  .

 

WHEREAS, the Company maintains the SL Green Realty Corp. 2005 Stock Option and
Incentive Plan, as it may be amended from time to time (the “Plan”) (capitalized
terms used but not defined herein shall have the respective meanings ascribed
thereto by the Plan);

 

WHEREAS, the Grantee is an employee of the Company; and

 

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant restricted stock to the Grantee subject to
the terms and conditions set forth below.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.                                       Grant of Restricted Stock.

 

The Company hereby grants the Grantee            restricted shares of Common
Stock of the Company (the “Restricted Stock”).  The Restricted Stock is subject
to the following terms and conditions and subject to the provisions of the
Plan.  The Plan is hereby incorporated herein by reference as though set forth
herein in its entirety.

 

2.                                       Restrictions and Conditions.

 

The Restricted Stock shall be subject to the following restrictions and
conditions:

 

(i)                                     The period of restriction with respect
to the shares of Restricted Stock (the “Restriction Period”) shall begin on the
date hereof and shall end on each successive anniversary (each, a “Vesting
Date”), [if and as employment continues], in the amount of          shares on
[insert date],          shares on [insert date] and          shares on [insert
date].  Subject to the provisions of the Plan and this Agreement, during the
Restriction Period, except as may otherwise be permitted by the Committee (after
consideration of, among other things, any applicable securities and tax law
considerations) in connection with the Grantee’s trust or estate planning, the
Grantee shall not be permitted voluntarily or involuntarily to sell, assign,
transfer, or otherwise encumber or dispose of shares of Restricted Stock awarded
under the Plan.

 

(ii)                                  Except as provided in the foregoing clause
(i), the Grantee shall have, in respect of the Restricted Stock, all of the
rights of a stockholder of the Company, including the right to vote the
underlying shares.  The Grantee shall be entitled to receive any cash dividends
on any shares of Restricted Stock (whether or not then subject to restrictions)
which have not been forfeited.  Certificates for shares of Common Stock (not
subject to restrictions) shall be delivered to the Grantee promptly after, and
only after, the Restriction Period shall lapse without forfeiture in respect of
such shares.

 

(iii)                               Except as may be provided in accordance with
clause (i) above, upon the termination of the Grantee’s employment with the
Company and its Affiliates for any

 

--------------------------------------------------------------------------------


 

reason by the Company and its Affiliates or by the Grantee during the
Restriction Period, all shares of Restricted Stock still subject to restriction
shall thereupon, and with no further action, be forfeited by the Grantee.

 

[(iv)                          Upon each Vesting Date, the Company shall pay the
Grantee an additional cash amount, intended to serve generally as a tax
gross-up, equal to   % of the value of the shares then included in the Grantee’s
taxable income.]

 

3.                                       Miscellaneous.

 

(a)                                  THIS AGREEMENT SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF MARYLAND, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF
LAWS.  The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.  This Agreement may not be amended or modified
except by a written agreement executed by the parties hereto or their respective
successors and legal representatives.  The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

 

(b)                                 The Committee may make such rules and
regulations and establish such procedures for the administration of this
Agreement as it deems appropriate.  Without limiting the generality of the
foregoing, the Committee may interpret the Plan and this Agreement, with such
interpretations to be conclusive and binding on all persons and otherwise
accorded the maximum deference permitted by law and take any other actions and
make any other determinations that it deems necessary or appropriate in
connection with the Plan, this Agreement or the administration or interpretation
thereof.  In the event of any dispute or disagreement as to the interpretation
of the Plan or this Agreement or of any rule, regulation or procedure, or as to
any question, right or obligation arising from or related to the Plan or this
Agreement, the decision of the Committee shall be final and binding upon all
persons.

 

(c)                                  All notices hereunder shall be in writing,
and if to the Company or the Committee, shall be delivered to the Board or
mailed to its principal office, addressed to the attention of the Board; and if
to the Grantee, shall be delivered personally or mailed to the Grantee at the
address appearing in the records of the Company.  Such addresses may be changed
at any time by written notice to the other party given in accordance with this
paragraph 3(c).

 

(d)                                 [Without limiting the Grantee’s rights as
may otherwise be applicable in the event of a Change of Control (as defined in
the Grantee’s employment agreement with the Company then in effect (the
“Employment Agreement”)), if] [If] the Company shall be consolidated or merged
with another corporation or other entity, the Grantee may be required to deposit
with the successor corporation the certificates for the stock or securities or
the other property that the Grantee is entitled to receive by reason of
ownership of Restricted Stock in a manner consistent with the Plan, and such
stock, securities or other property shall become subject to the restrictions and
requirements imposed under the Plan and this Agreement, and the certificates
therefor or other evidence thereof shall bear a legend similar in form and
substance to the legend set forth in the Plan.

 

Any shares or other securities distributed to the Grantee with respect to
Restricted Stock or otherwise issued in substitution of Restricted Stock shall
be subject to the restrictions and requirements imposed by the Plan and this
Agreement, including depositing the certificates therefor with the Company
together with a stock power and bearing a legend as provided in the Plan.

 

2

--------------------------------------------------------------------------------


 

(e)                                  The failure of the Grantee or the Company
to insist upon strict compliance with any provision of this Agreement or the
Plan, or to assert any right the Grantee or the Company, respectively, may have
under this Agreement or the Plan, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement or the
Plan.

 

(f)                                    The Company shall be entitled to withhold
from any payments or deemed payments any amount of tax withholding it determines
to be required by law.

 

(g)                                 Nothing in this Agreement shall confer on
the Grantee any right to continue in the employ or other service of the Company
or its Affiliates or interfere in any way with the right of the Company or its
Affiliates and its stockholders to terminate the Grantee’s employment or other
service at any time.

 

(h)                                 This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto[; provided, however,
that, in the event of any inconsistencies between this Agreement and the
Employment Agreement, the Employment Agreement shall control].

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the day and year first above written.

 

 

SL GREEN REALTY CORP.

 

 

 

 

 

By:

 

 

 

 

Name:

 

Title:

 

 

 

 

 

 

 

 

 

[GRANTEE]

 

4

--------------------------------------------------------------------------------